240 F.3d 1312 (11th Cir. 2001)
In re:  JAMKO, INC., d.b.a. Shoe Bazaar, Debtor.Donald F. Walton, U.S. Trustee, Plaintiff-Appellee,v.Jamko, Inc., d.b.a. Shoe Bazaar, Defendant-Appellant.
No. 99-12898.
United States Court of Appeals,Eleventh Circuit.
Feb. 5, 2001.Feb. 15, 2001

Appeal from the United States District Court for the Southern District of  Florida. (No. 97-06042-CV-WPD), William P. Dimitrouleas, Judge.
Before TJOFLAT, HILL and POLITZ*, Circuit Judges.
HILL, Circuit Judge:


1
This appeal presents an issue of first impression in this circuit under the  Bankruptcy Code. Title 28 U.S.C.  1930(a)(6), as amended in 1996, authorizes  the United States Trustee (UST) to collect post-confirmation quarterly fees from  a Chapter 11 reorganized debtor until its Chapter 11 case is converted,  dismissed or closed.1 The fees are based upon "disbursements" made by the debtor  during this time. The issue here is whether the fees should be based upon the  total sum of all disbursements the debtor makes, including its ordinary and  necessary business operating expenses, or upon only payments made by the debtor  pursuant to its confirmed plan of reorganization? We conclude that a proper  statutory interpretation of amended  1930(a)(6) is that Congress intended to  impose a tax upon all post-confirmation disbursements made by a reorganized  debtor, from whatever source, including ordinary operating expenses. Based upon  the following, the order of the district court is affirmed.

I.

2
Jamko, Inc., d/b/a/ Shoe Bazaar (Debtor) voluntarily filed for bankruptcy relief  under the reorganization provisions of Chapter 11 of the Bankruptcy Code in  February 1996. 11 U.S.C.  1101-1174. In November 1996, the bankruptcy court  held a hearing to consider the confirmation of Debtor's Second Amended Plan of  Reorganization and the Motion to Resolve Dispute Regarding Post-Confirmation  Quarterly Fees filed by the UST.2 In December 1996, the bankruptcy court entered  an order confirming Debtor's Second Amended Plan, limiting the calculation of  post-confirmation fees to only those "disbursements made pursuant to the Plan of  Reorganization." The UST appealed.


3
In July 1999, the district court reversed the bankruptcy court and remanded for  a recalculation of fees, holding that, based upon the plain language of amended   1930(a)(6) and its legislative history, post-confirmation fees should be  calculated on all post-confirmation disbursements, not just those made pursuant  to the confirmed plan. The Debtor now appeals.

II.

4
In bankruptcy proceedings, we review de novo conclusions of law made by the  bankruptcy court or the district court. General Trading, Inc. v. Yale Materials  Handling Corp., 119 F.3d 1485, 1494 (11th Cir.1997). We review factual findings  for clear error. Id.

III.

5
In January 1996, Congress amended  1930(a)(6) by deleting the five-word phrase  "a plan is confirmed or." With the stricken language appearing boldly below in  brackets, amended  1930(a)(6) now provides in pertinent part:


6
(a) Notwithstanding section 1915 of this title, the parties commencing a case  under title 11 shall pay to the clerk of the district court or the bankruptcy  court ... the following filing fees:


7
* * *


8
(6) In addition to the filing fee paid to the clerk, a quarterly fee shall be  paid to the United States trustee, for deposit in the Treasury, in each case  under chapter 11 of title 11 for each quarter (including an fraction thereof)  until [a plan is confirmed or] the case is converted or dismissed, whichever  occurs first. The fee shall be $250 for each quarter in which disbursements  total less than $15,000; $500 for each quarter in which disbursements total  $15,000 or more but less than $150,000 ... The fee shall be payable on the  last day of the calendar month following the calendar quarter for which the  fee is owed.


9
28 U.S.C.  1930(a)(6).


10
The statute mandates that the amount of quarterly fee be calculated according to  a graduated scale based upon the total sum of "disbursements." As disbursements  increase, so do fees. However the term "disbursements" is not defined in   1930(a)(6). Neither is it defined in the legislative history of the section.3 The critical issue becomes, therefore, does the term "disbursements" include all  disbursements made by the reorganized Debtor post- confirmation, including those  made in the ordinary course of business that are unrelated to its confirmed  plan, or is it limited only to those post-confirmation disbursements made  pursuant and related to the plan? See In re Quality Truck & Diesel Injection  Service, Inc., 251 B.R. 682, 686 (S.D.W.Va.2000) citing In re Sedro-Woolley  Lumber Co., Inc., 209 B.R. 987, 988 (Bankr.W.D.Wash.1997).


11
Prior to the January 27, 1996, amendment, typically quarterly fees were due from  the bankruptcy estate only until the debtor's plan of reorganization was  confirmed. In re A.H. Robins Co., Inc., 219 B.R. 145, 151 (Bankr.E.D.Va.1998).  After the amendment, fees were continued past confirmation until the case was  converted or dismissed.4 In re Celebrity Home Entertainment, Inc., 210 F.3d 995,  998 (9th Cir.2000) citing In re Maruko, Inc., 219 B.R. 567, 572 (S.D.Cal.1998);  In re Postconfirmation Fees, 224 B.R. 793, 797-99 (E.D.Wash.1998); In re  Boulders on the River, Inc., 218 B.R. 528, 541 (D.Or.1997); see also Quality  Truck, 251 B.R. at 687 citing A.H. Robins, 219 B.R. at 151; In re N. Hess' Sons,  Inc., 218 B.R. 354, 360-61 (Bankr.D.Md.1998); In re P.J. Keating Co., 205 B.R.  663, 666-67 (Bankr.D.Mass.1997).


12
Although the Ninth Circuit decision in Celebrity Home was issued in April 2000,  in August 2000, the district court in U.S. Trustee v. Pettibone Corp., 251 B.R.  335 (N.D.Ill.2000) made the statement at note 3 that "[t]o date, no United  States Court of Appeals has decided whether the term 'disbursements' includes a  reorganized debtor's ordinary course of business post-confirmation payments."  Id. at ----. The rationale set forth by the Pettibone court was that the Ninth  Circuit in Celebrity Home " did not distinguish between types of  post-confirmation disbursements" ... neither did it "explicitly hold that 'all'  payments made by a reorganized debtor count for purposes of determining UST  fees...." Id. We disagree with this narrow reading of Celebrity Home for the  following reasons.


13
Historically, when  1930 was first enacted in 1986, it was established to  operate as a self-funded program, imposing the costs of the UST Program on "the  users of the bankruptcy system, not the taxpayer." See Pub.L. No. 99-554,  117,  100 Stat. 3088; H.R.Rep. No. 99-764, 99th Cong., 2d Sess. 22, 26 (1986), 1986  U.S.C.C.A.N. 5227, 5234, 5238. As a revenue-generating mechanism, UST fees are  akin to a user tax. See Hess, 218 B.R. at 359.


14
By the mid-1990's, however, a decline in Chapter 11 filings had caused a  concomitant sharp decline in quarterly fees.5 The legislative history of the  1996 amendment makes clear that in response to this reduction in financial  resources, as well as to a stated need for increased Chapter 11 case supervision  and post-confirmation oversight by the addition of twenty more UST staff  attorneys, Congress was intent on raising additional revenue. See H.R.Rep. No.  104-196, 104th Cong., 1st Sess. at 16-17 (1995); S. Rep. No 104-139, 104th  Cong., 1st Sess. at 15 (1995).


15
In 1996, Congress was also intent on balancing the budget. By removing one of  the three terminating events, Congress could maximize revenues by extending the  scope of the fee to include post-confirmation disbursements as well as  pre-confirmation disbursements.


16
The UST fee on pre-confirmation disbursements, before or after amendment, is  calculated to include all disbursements, including those made in the ordinary  course of business. It is not limited to payments made to creditors. Pettibone.  There is nothing in the statute or legislative history to indicate that Congress  intended that such a distinction be made post-confirmation. Id. There is ample  support, however, in the legislative history and case law, including the Ninth  Circuit's decision in Celebrity Home, to conclude that Congress intended the UST  fee to apply to all disbursements made during the entire process, including  ordinary operating expenses, before or after confirmation, as a type of user tax  on those who benefit the most from the program.6

IV.

17
The decision of the district court is AFFIRMED.



NOTES:


*
  Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by  designation.


1
  Both parties here agree that all pre-confirmation disbursements of a bankruptcy  estate are included in the calculation of trustee fees whether made before or  after 1996. In this regard, the district court in In re Quality Truck & Diesel  Injection Service, Inc., 251 B.R. 682, 686 (S.D.W.Va.2000) provided the  following useful overview of the bankruptcy process in the context of UST fees,  both before and after plan confirmation:
When a petition for Chapter 11 relief is filed, a bankruptcy estate is created.  See 11 U.S.C.  541. The bankruptcy estate is a separate legal entity. See In re  Pace, 67 F.3d 187, 192 (9th Cir.1995). After confirmation of a reorganization  plan, the assets of the bankruptcy estate revest under the name of the  reorganized debtor and are no longer part of the bankruptcy estate. 11 U.S.C.   1141(b). The bankruptcy estate terminates at confirmation because the assets and  business are carried on by the reorganized debtor. The majority of the  disbursements are then made by the reorganized debtor in the ordinary course of  its business.


2
  The UST filed the motion as a result of Debtor's opposition to language in a  proposed confirmation order that provided, inter alia, for the payment of fees  "based upon all post-confirmation disbursements made by the reorganized debtor."  The Debtor asserted that post-confirmation fees should be calculated only on  disbursements made pursuant to the confirmed plan.


3
  Although decided prior to the 1996 amendment, and thereby pertinent only to  pre-confirmation payments made from a bankruptcy estate, the Ninth Circuit in  St. Angelo v. Victoria Farms, Inc., 38 F.3d 1525, 1534 (9th Cir.1994) stated the  following, as dicta:
The term "disbursements" is not defined anywhere in 28 U.S.C.  1930(a)(6), its  legislative history, or the case law. However, a plain language reading of the  statute shows that Congress clearly intended "disbursements" to include all  payments from the bankruptcy estate. As the Supreme Court noted in Perrin v.  United States, 444 U.S. 37, 42, 100 S.Ct. 311, 62 L.Ed.2d 199 (1979), "[a]  fundamental canon of statutory construction is that ... words will be  interpreted as taking their ordinary, contemporary, common meaning." The  definition of "disburse" is "to expend.. pay out." Webster's Third New  International Dictionary 644 (1976).


4
  The amendment was included in section 211 as part of the Balanced Budget  Downpayment Act, I, Pub.L. No. 104-99, 110 Stat. 26, 37-38 (1996). When  uncertainty developed as to whether the amendment applied retroactively to  already pending cases with confirmed plans, in September, 1996, Congress enacted  a second amendment, once again including it in a revenue measure, clarifying  that post-confirmation fees were owed in all cases. See Omnibus Consolidated  Appropriations Act for Fiscal Year 1997, Pub.L. No. 104-208,  109(d), 110 Stat.  3009, 3009-19 (1996). The clarification also included an across-the-board  structured fee increase. H.Rep. 104-676, 104th Cong., 2d Sess. (July 16, 1996).


5
  See "U.S. Trustee Revenue Drop Causes Chapter 11 Quarterly Fee Increases and  Imposition of Post-Confirmation Fees," Am.Bankr.Inst.J. 26 (Feb. 16, 1997).


6
  We are cognizant of the positions made by other courts that this broad  interpretation could be viewed as creating a "special tax" on reorganized  debtors, especially when the UST does less after confirmation than before to  "earn" these fees. We are also aware of the argument that this interpretation  could jeopardize the success of the very entities that the Chapter 11 process  was intended to benefit, because creditors receive less when the UST receives  more. See In re Campesinos Unidos, Inc., 219 B.R. 886, 888 (Bankr.S.D.Cal.1998);  Keating, 205 B.R. at 666. We respect these positions but decline to follow them.  If change is necessary, it is a consideration for Congress, not the courts.